On petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit.

Per Curiam:

The petition for certiorari is granted. Petitioner’s claim to exemption as a conscientious objector has been denied by the National Appeal Board without his Selective Service file ever having been referred to the Department of Justice for inquiry, hearing, and recommendation. The procedure prescribed by § 6 (j) of the Universal Military Training and Service Act, 62 Stat. 612, as amended, 50 U. S. C. App. § 456 (j), has not been complied with, and the judgment of conviction is accordingly reversed.